UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EQUAL VOTE AMERICA CORP. and

LEWIS Y. Liv,
19cv8178 (DLC)

 

 

 

Plaintiffs,
ORDER
-y-
MITCH McCONNELL in the capacity of
Senate Majority Leader and

CHARLES GRASSLEY in the capacity of. : USDC SDNY
Chairman of the Senate Judicial ie Bey TERCECUMENT
Committee, : ELECTRONICALLY FILED

DOC #:

Defendants. : DATE FT ED: (2/3/20 1

     

 

 

 

 

 

 

 

DENISE COTE, District Judge:

After plaintiffs’ counsel failed to demonstrate that
service was effectuated in accordance with Rule 4(i) (2), Fed. R.
Civ. P., an Order of November 18, 2019, ordered plaintiffs to
show cause why this case should not be dismissed for failure to
prosecute. On November 21, plaintiffs’ counsel filed a letter
with this Court, which did not demonstrate that service had been
effectuated in accordance with Rule 4{i){2) or explain
plaintiffs’ failure to demonstrate that they had properly served

process. It is hereby

 
ORDERED that this case is dismissed without prejudice for
failure to demonstrate that service was properly effectuated.

Dated: New York, New York
December 3, 2019

DENISE COTE
United States District Judge

 
